Citation Nr: 1635338	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  12-08 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1953 to February 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS).  Additionally, the Virtual VA electronic case management system contains additional records pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his April 2012 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  Such a hearing was scheduled for September 6, 2016; however, prior to the scheduled hearing, the Veteran's daughter notified VA that certain medical problems prevented him from attending the hearing on that date.  See August 2016 Report of Contact (VA Form 27-0820).  She requested that his hearing be rescheduled for a later date.  See id.  The Board finds that good cause has been presented for rescheduling the Veteran's hearing.  See 38 C.F.R. § 20.704 (c), (d) (2016).  The request is hereby granted by virtue of this remand to provide the Veteran an opportunity to testify at a videoconference hearing before the Board, which is the type of hearing for which he was scheduled in September 2016, and which he requested in his April 2012 substantive appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a videoconference hearing before the Board.  He must be provided proper notice of the hearing date, time, and location.  Copies of all notification must be associated with the claims file.

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




